DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed June 17, 2022 has been received and entered.  With the entry of the amendment, claims 2-5 are canceled, claims 9-10 are withdrawn, and claims 1 and 6-8 are pending for examination. 
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on May 11, 2021 is acknowledged.

Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2021.

Claim Rejections - 35 USC § 112

The rejections of claims 1 and 6-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of June 17, 2022 clarifying the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0141647) in view of Yoshimizu et al (US 2016/0005604), Kukanskis et al (US 4931148) and Milius et al (US 4684550), EITHER alone OR optionally, further in view of Japan 2012-136769 (hereinafter ‘769).
Claims 1, 7: Kim teaches an etching method, where it is described to provide a substrate with an adhesive material portion (silicon nitride, as desired by present claim 7) (note layer 11, 11a), where etching is desired, and layer of masking material (note resist 12) is provided on the surface where etching is not desired, and then etching of the substrate to form a recess within the silicon nitride adhesive material portion is provided using the masking material as a mask to prevent etching where masked (note figures 2A, 2B, 0020).   The masking layer is understood to be removed after the etching, because it is replaced with a different plasma oxide layer 13 as shown in figure 2D (and note 0021).
(A) As to the masking film used and application method, Kim does not teach to form the masking  layer/resist 12 by providing silicon oxide (as desired by claim 7 as non-adhesive material as claimed) as a plating non-adhesive material on the portion of layer 11 where masking not desired (so giving a substrate with a surface with silicon nitride adhesive material and a portion with silicon oxide non-adhesive material), then imparting catalyst to the substrate by supplying a catalyst solution onto the substrate, removing, by supplying a catalyst removing liquid containing a reducing agent onto the substrate, the catalyst from the silicon oxide non-adhesive portion while allowing the catalyst to be left on a surface of the silicon nitride adhesive material portion, forming a plating layer selectively on the silicon nitride adhesive material portion by supplying a plating liquid onto the substrate (where this plating layer would act as the masking layer), and then etching with removing the silicon oxide non-adhesive portion and further forming a recess within the silicon nitride adhesive portion under the silicon oxide portion.
However, Yoshimizu indicates how it can be known to provide etching using a pattern formed with a resist pattern as a mask, but such masks can have problems with material corroding and processing residues remaining (0003--0005), where it is taught that it can be desirable to provide a metal film/metal plating film as a mask (0010, 0019-0021), where it is described that, for example, silicon oxide as SiO2 comprising material can be a layer/film F1, F3 on which the plating film does not grow (0016) and silicon nitride (SiN) with an unoxidized surface can be a layer /film F2 on which the plating film grows (0017), where it shown how a substrate can be provided with surfaces with silicon oxide F3 portions and silicon nitride F2 portions are exposed, the exposed silicon nitride F2 portion can be plated with the metal plating mask film M, then etching can be provided which removes the silicon oxide F3 film and eats into/etches the silicon nitride F2 film where the metal plating mask film M is not present (note Figures 1A, 1B, 1C, 0019-0022).  After the etching, the metal plating masking film M can be removed (0024).   It is indicated that the metal plating mask film M can be provided by applying a catalyst (such as palladium chloride) and a metal such as Pd by electroless plating, where other metals can also be used, such as copper or nickel (0020, 0024), and notes using catalytic treatment with PdCl2 solution (0028), and when imparting Pd using PdCl2 solution, the Pd ions can be provided to not adsorb on the silicon oxide comprising layer (0034-0037).
Kukanskis teaches a plating method (abstract, column 8, lines 20-35).  The method includes preparing a substrate having a surface including an adhesive material portion) (note exposed copper metal layer 120 portion before catalyst applied and/or insulating substrate 100, in figures 3-4, for example, note column 6, lines 60-68, column 7, line 35 through column 8, line 5) and a second non-adhesive material portion (adhesion strength of catalyst to non-adhesive material portion lower than to adhesive portion) (note exposed resist layer portion 180 before catalyst applied, in figures 3-4, for example, note column 7, line 5 through column 8, line 5). Catalyst is imparted to the substrate by supplying a catalyst solution onto the substrate (figure 4, column 7, lines 40-50, column 8, lines 45-50).  The catalyst is removed from the non-adhesive material portion by supplying a catalyst removing liquid containing a reducing agent onto the substrate, while allowing the catalyst to be left on surface of the adhesive material portion (figures 3-4, column 10, lines 50-60, for example, column 7, line 50 through column 8, line 5).  A plating layer is formed on the adhesive material portion by supplying a plating liquid onto the substrate (figures 3-4, column 8, lines 20-35, column 10, lines 60-65, claim 1, note immersing, so contact, in a metallizing solution or bath liquid). Kukanskis notes providing electroless plating of copper, followed by also electroplating of copper (note column 10, lines 60-68). The catalyst material can include palladium chloride (note column 7, lines 40-50).
Therefore, it would have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to provide forming the masking  layer (that would perform the action of the resist 12) by providing silicon oxide comprising material (as desired by claim 7 as non-adhesive material as claimed) as a plating non-adhesive material on the portion of layer 11 where masking not desired (so giving a substrate with a surface with silicon nitride adhesive material and a portion with silicon oxide non-adhesive material), then imparting catalyst to the substrate by supplying a catalyst solution onto the substrate, removing, by supplying a catalyst removing liquid containing a reducing agent onto the substrate, the catalyst from the silicon oxide non-adhesive portion while allowing the catalyst to be left on a surface of the silicon nitride adhesive material portion, forming a plating layer selectively on the silicon nitride adhesive material portion by supplying a plating liquid onto the substrate (where this plating layer would act as the masking layer), and then etching with removing the silicon oxide non-adhesive portion and further forming a recess within the silicon nitride adhesive portion under the silicon oxide portion as suggested by Yoshimizu and Kukanskis with an expectation of providing a desirable masking for silicon nitride before etching, where Kim etches silicon nitride using a masking layer pattern, and where Yoshimizu notes problems with resist masking and makes use of metal plating mask films that can be provided on silicon nitride before etching, where to apply the metal plating masking film a patterned silicon oxide film would be provided on the silicon nitride where etching desired (so giving an initial substrate with exposed silicon nitride where etching not desired and exposed silicon oxide where etching desired), then metal plating would be provided selectively on the exposed silicon nitride features by electroless plating using catalyst such as palladium chloride, where the Pd would not adhere to the silicon oxide comprising material, then etching would occur by etching away the silicon oxide and into the silicon nitride under the silicon oxide, where the metal plating film acts as a mask to prevent etching where the mask applied, and the plating layer is removed after etching, and so would provide the desired etching pattern of Kim, and furthermore, as to the application of the plating layer with catalyst, Kukanskis further would indicate selectively electroless plating areas using catalyst, where that when imparting the catalyst to a substrate with portions adhesive to catalyst for electroless plating and portions not adhesive to such catalyst, where the catalyst can include palladium chloride, it is known to impart catalyst to the substrate by supplying a catalyst solution onto the substrate, removing, by supplying a catalyst removing liquid containing a reducing agent onto the substrate, the catalyst from the non-adhesive portion while allowing the catalyst to be left on a surface of the adhesive material portion, and then forming a plating layer selectively on the adhesive material portion by supplying an electroless plating liquid onto the substrate, giving a suggested catalyst and plating imparting format to use when applying using the silicon nitride and silicon oxide materials of Yoshimizu, since indicated for use with different adhesion materials to give a patterned plating.
(B) As to the plating liquid as electroless plating liquid with a reducing agent, with the same reducing agent (DMAB) as in the catalyst removing liquid, Kukanskis indicates that the plating liquid can be electroless plating liquid (note claim 2), where general use of metallizing solutions is described (claim 1), and plating of circuit boards (abstract, claim 1), and notes using DMAB (dimethyl amine borane)  for the reducing agent for the catalyst removing liquid (column 10, lines 50-60),  and notes copper electroless plating (column 10, lines 60-65) but does not give the specific DMAB materials of the electroless plating liquid.  Milius describes copper electroless plating is used for circuit boards (column 1, lines 1-15) and notes copper electroless plating baths can include DMAB reducing agent  (column 3, lines 15-20, column 1, lines 50-68), where pH can be 10 (column 3, lines 35-40) or 8-9.5, for example (column 3, lines 20-25), below the 11-13 pH range indicated as a problem by Kukanskis (column 8, lines 40-50).  Yoshimizu notes that copper can be used as the plating formed (metal plating masking layer) (note 0025).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Yoshimizu and Kukanskis to use DMAB in both the catalyst removing liquid and in the electroless plating liquid as suggested by Milius with an expectation of predictably acceptable plating results, because Yoshimizu indicates how copper can be used for the metal plating masking layer, Kukanskis indicates using DMAB in the catalyst removing liquid and teaches using a copper electroless plating liquid and Milius would show how copper electroless plating bath can be conventionally providing with DMAB reducing agent, and provided at pHs that would be below the problem range indicated by Kukanskis, and therefore would give a suggested reducing agent to acceptably use in the copper electroless baths that would be the same as for the catalyst removing liquid.
(C)  As to further providing the plating layer formation without a rinsing to remove catalyst removing liquid from the substrate after performing the removing of the catalyst, Kukanskis describes a process with step 5 of removing the catalyst, then step 6 of contact with accelerator and then step 7 of electroless plating, and further describes that step 5 and 6 can be interchanged, so step 5 can occur immediately before electroless plating (column 10, line 50 through column 11, line 10 (note not having reducing agent appears to be a separate variation than exchanging steps 5 and 6, since “specific variations” in the plural is referred to) where it is described that intervening water rinses may be used where appropriate but does not require them at any specific point, note column 10, lines 35-40), and claim 1 also indicates step (f) of removing catalyst directly before step (g) of plating with no required rinsing, and therefore, it is understood that the plating layer when providing the process of Kim in view of Yoshimizu, Kukanskis and Milius can be applied without performing a rinsing process after the catalyst removing step, since Kukanskis would not require such rinsing, and describes the catalyst followed by plating as discussed above. While column 8 of Kukanksi describes rinsing in water before metallization, the noted claim 1 above gives the broad teaching of the process, where no required rinsing is indicated, so rinsing is understood to be an option, but not required.
Optionally, further using ‘769: ‘769 provides a plating method that includes preparing a substrate having a surface including an adhesive material portion made of a material to which a catalyst adheres (irradiated portion) and a non-adhesive material portion to which the catalyst is difficult to adhere (non-irradiated portion) (note 0034, 0035, 0013-0014, the irradiated portion considered the adhesive portion and the non-irradiated portion the non-adhesive portion, noting the adherence of material discussed below indicating lower adhesion strength of catalyst to the non-adhesive portion), then catalyst is imparted to the substrate by supplying a catalyst solution onto the substrate (0036, 0022), then, the substrate is supplied with a reducing agent solution by immersion where the reducing agent reduces the catalyst material to metal and which remains adhered to the adhesive portion and is not fixed to the non-adhesive portion (0037, 0017, 0023), where it would be therefore understood that the non-fixed material would be removed or be at least suggested to  one of ordinary skill in the art before the effective filing date of the claimed invention to be removed from the non-adhesive portion as solution is applied and would push against the surface and the catalyst  not fixed to the non-adhesive portion, and further the same step described for removal by applicant is provided with the supplying of the solution with reducing agent onto the substrate (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).), and so the solution considered a catalyst removing liquid containing a reducing agent, and thereafter a plating layer is formed selectively on the adhesive material portion by supplying a plating liquid onto the substrate (0012, 0017, 0024, 0030, 0038). As to further providing the plating layer formation without a rinsing to remove catalyst removing liquid from the substrate after performing the removing of the catalyst,  ‘769 does not indicate any rinsing required between the reducing agent solution/catalyst removing treatment and the electroless plating step (0037-0038, optional surfactant adding step between the two, but not required).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of Kim in view of Yoshimizu, Kukanski and Milius can be performed without having rinsing between catalyst removing treatment and electroless plating as suggested by ‘769 as conventional when performing a similar such treatment, with an expectation of predictably acceptable results.
Claim 6: Kukanskis provides that the catalyst removing liquid is alkaline (note column 10, lines 50-60, column 11, lines 15-20 and 40-45), thus suggesting catalyst conditions to use.
Claim 8: In the process of Kim in view of Yoshimizu, Kukanskis and Milius, EITHER alone OR further in view of ‘769, to provide the etching desired by Kim, the initial silicon nitride layer 11 would have silicon oxide layers in a pattern (similarly as to layer 12 of Kim) where the etching is desired on top of the silicon nitride (note how layer F3 shown in Yoshimizu) and so would protrude from the silicon nitride layer and therefore, there would be a base member 11 made of the silicon nitride adhesive material and a core member which is protrudes from the base member made of the silicon oxide non-adhesive material. Furthermore, even if the base material 11 was not to have a layer 10 below it, Kim shows how recesses can be formed in silicon nitride by etching and therefore, when desired, would indicate how a simply silicon nitride material can have recesses etched when desired.

The rejection of claims 1, 6 and 8 under 35 U.S.C. 103 as being unpatentable over Kukanskis et al (US 4931148) in view of Milius et al (US 4684550) and Kado et al  (US 2004/0051180); EITHER alone OR optionally, further in view of Japan 2012-136769 (hereinafter ‘769) is withdrawn due to the amendments of June 17, 2022 changing the scope of the claims.

The rejection of claims 1, 6-8 under 35 U.S.C. 103 as being unpatentable over Huff et al (US 2015/0034592) in view of Kukanskis et al (US 4931148), Hiatt (US 2005/0186791) and Milius et al (US 4684550) and as evidenced by van der Putten  (US 5246732), EITHER alone OR optionally, further in view of Japan 2012-136769 (hereinafter ‘769) is withdrawn due to the amendments of June 17, 2022 changing the scope of the claims.

The rejection of claims 1 and 6-8 under 35 U.S.C. 103 as being obvious over Iwashita et al (US 2017/0287713) in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550) is withdrawn due to the filing of the translation for the priority document and the statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in Iwashita and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement provided June 17, 2022, which removes Iwashita as prior art under 35 USC 103(a)(1) or (a)(2).

The rejection of claims 1 and 6-8 under 35 U.S.C. 103 as being obvious over  WO 2018/079055 (hereinafter ‘055) in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550) is withdrawn due to the statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in ‘055 and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement provided June 17, 2022, which removes ‘055 as prior art under 35 USC 103(a)(2).

The rejection of claims 1 and 6-8 under 35 U.S.C. 103 as being obvious over  WO 2018/079056 (hereinafter ‘056) in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550) is withdrawn due to the statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in ‘056 and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement provided June 17, 2022, which removes ‘056 as prior art under 35 USC 103(a)(2).

The rejection of claims 1 and  6-8 under 35 U.S.C. 103 as being obvious over  WO 2018/079057 (hereinafter ‘057) in view of Kukanskis et al (US 4931148) and Milius et al (US 4684550) is withdrawn due to the statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in ‘057 and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement provided June 17, 2022, which removes ‘057 as prior art under 35 USC 103(a)(2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,224,202 (hereinafter ‘202) in view of Kukanskis et al (US 4931148).
Claims 1, 7: the claims of ‘202 provide preparing a substrate having a platable material portion comprising Si and a nonplatable material portion of SiO2, applying catalyst processing to apply catalyst selectively to the platable portion, and plating the platable portion (note claims 1, 5) where from looking to the substrate (as allowed in MPEP 804 understand what is intended), it is understood that the platable material would include SiN, the catalyst application would include applying a liquid solution of catalyst and rinsing off catalyst solution, and the plating would include electroless plating by applying a plating liquid to the substrate, where the plating liquid can include DMAB reducing agent, as described in the specification (note column 5, lines 10-60, column 8, lines 1-10, column 9, line 30 through column 10, line 35 of the specification). This would give the same SiN and SiO2 portions as in claim 7.  Claim 1 also indicates a hard mask layer is formed, and where from looking to the specification this is understood to be hard mask layer for etching, suggesting to further provide etching the substrate using the plating layer as a hard mask (note column 11, lines 15-25), where the etching would provide a recess within the adhesive material portion, and how the plating layer mask would be removed after etching (note figures 5, 6, column 11, lines 15-30), where removing the mask plating layer would also be suggested after etching as a mask would no longer be needed.  As to providing the removing step by supplying a catalyst removing liquid containing a reducing agent onto the substrate, so removing catalyst from the SiO2 and leaving in on the SiN, Kukanskis teaches a plating method (abstract, column 8, lines 20-35).  The method includes preparing a substrate having a surface including an adhesive material portion made of a material to which a catalyst easily adheres (the material to which the catalyst remains adhered, as more adherent than to the other portion) (note exposed copper metal layer 120 portion before catalyst applied and/or insulating substrate 100, in figures 3-4, for example, note column 6, lines 60-68, column 7, line 35 through column 8, line 5) and a second non-adhesive material portion to which the catalyst is difficult to attach (noting the material to which the catalyst is removable in the process, where the non-adhesive portion would have a lower adhesive strength with catalyst than the adhesive portion) (note exposed resist layer portion 180 before catalyst applied, in figures 3-4, for example, note column 7, line 5 through column 8, line 5). Catalyst is imparted to the substrate by supplying a catalyst solution onto the substrate (figure 4, column 7, lines 40-50, column 8, lines 45-50).  The catalyst is removed from the non-adhesive material portion by supplying a catalyst removing liquid containing a reducing agent onto the substrate, while allowing the catalyst to be left on surface of the adhesive material portion (figures 3-4, column 10, lines 50-60, for example, column 7, line 50 through column 8, line 5, which prevents undesired metallization on areas not to be plated).  A plating layer is formed on the adhesive material portion by supplying a plating liquid onto the substrate (figures 3-4, column 8, lines 20-35, column 10, lines 60-65, claim 1, note immersing, so contact, in a metallizing solution or bath liquid).
Therefore, it would have been obvious to one of ordinary skill in the art to modify ‘202 to provide a reducing agent containing solution as described by Kukanskis as the catalyst removal liquid in order to help prevent catalyst from remaining in undesired areas and prevent plating on undesired areas since ‘202 only wants to plate on adhesive areas and provides a catalyst removing liquid to remove excess catalyst solution, and Kukanskis indicates that providing a reducing agent containing solution for a catalyst removing liquid can help remove catalyst from undesired non-adhesive areas and leave in the desired adhesive areas.  As to the same reducing agent in the catalyst removing and electroless solutions,  ‘202 indicates using DMAB in the electroless solution as reducing agent (as noted above) and Kukanskis indicates DMAB in the catalyst removing solution (column 10, lines 50-60), suggesting DMAB in both solutions. As to rinsing after catalyst removal,  ‘202 describes a rinsing process as the catalyst removing step (as noted above), but this would be replaced with the catalyst removing liquid of Kukanskis, and Kukanskis further does not require rinsing (claim 1). Claim 6: Kukanskis indicates the catalyst removing liquid is alkaline (column 10, lines 50-60). Claim 8: ‘202 indicates that the substrate can have a base member of the adhesive material portion and a core member which is protruded from the base member and is made of the non-adhesive material portion (claim 6).

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,004,684 (hereinafter ‘684) in view of Kukanskis et al (US 4931148).
Claims 1, 7: the claims of ‘684 provide preparing a substrate having a platable material portion comprising Si and a nonplatable material portion of SiO2, applying catalyst processing to apply catalyst selectively to the platable portion, and plating the platable portion (note claims 1) where from looking to the substrate (as allowed in MPEP 804 understand what is intended), it is understood that the platable material would include SiN, the catalyst application would include applying a liquid solution of catalyst and rinsing off catalyst solution, and the plating would include electroless plating by applying a plating liquid to the substrate, where the plating liquid can include DMAB reducing agent, as described in the specification(note column 5, lines 10-60, column 8, lines 1-10, column 9, line 30 through column 10, line 35 of the specification). This would give the same SiN and SiO2 portions as in claim 7.  Claim 1 provides etching the substrate by using the plating layer as a hard mask. As to forming a recess within the adhesive material portion with the etching, this is further indicated when looking to the specification to understand what is intended by the etching step, where the etching would provide a recess within the adhesive material portion as well as etching the non-adhesive portion, and how the plating layer mask would be removed after etching (note figures 5, 6, column 11, lines 5-30), where removing the mask plating layer would also be suggested after etching as a mask would no longer be needed.  
  As to providing the removing step by supplying a catalyst removing liquid containing a reducing agent onto the substrate, so removing catalyst from the SiO2 and leaving in on the SiN, Kukanskis teaches a plating method (abstract, column 8, lines 20-35).  The method includes preparing a substrate having a surface including an adhesive material portion made of a material to which a catalyst easily adheres (the material to which the catalyst remains adhered, as more adherent than to the other portion) (note exposed copper metal layer 120 portion before catalyst applied and/or insulating substrate 100, in figures 3-4, for example, note column 6, lines 60-68, column 7, line 35 through column 8, line 5) and a second non-adhesive material portion to which the catalyst is difficult to attach (noting the material to which the catalyst is removable in the process, where the non-adhesive portion would have a lower adhesive strength with catalyst than the adhesive portion) (note exposed resist layer portion 180 before catalyst applied, in figures 3-4, for example, note column 7, line 5 through column 8, line 5). Catalyst is imparted to the substrate by supplying a catalyst solution onto the substrate (figure 4, column 7, lines 40-50, column 8, lines 45-50).  The catalyst is removed from the non-adhesive material portion by supplying a catalyst removing liquid containing a reducing agent onto the substrate, while allowing the catalyst to be left on surface of the adhesive material portion (figures 3-4, column 10, lines 50-60, for example, column 7, line 50 through column 8, line 5, which prevents undesired metallization on areas not to be plated).  A plating layer is formed on the adhesive material portion by supplying a plating liquid onto the substrate (figures 3-4, column 8, lines 20-35, column 10, lines 60-65, claim 1, note immersing, so contact, in a metallizing solution or bath liquid).
Therefore, it would have been obvious to one of ordinary skill in the art to modify ‘684 to provide a reducing agent containing solution as described by Kukanskis as the catalyst removal liquid in order to help prevent catalyst from remaining in undesired areas and prevent plating on undesired areas since ‘684 only wants to plate on adhesive areas and provides a catalyst removing liquid to remove excess catalyst solution, and Kukanskis indicates that providing a reducing agent containing solution for a catalyst removing liquid can help remove catalyst from undesired non-adhesive areas and leave in the desired adhesive areas. As to the same reducing agent in the electroless and catalyst removing solutions,  ‘684 indicates using DMAB in the electroless solution as reducing agent (as noted above) and Kukanskis indicates DMAB in the catalyst removing solution (column 10, lines 50-60), suggesting DMAB for both solutions. As to rinsing after catalyst removal, ‘684 describes a rinsing process as the catalyst removing step (as noted above), but this would be replaced with the catalyst removing liquid of Kukanskis, and Kukanskis also does not require a rinsing step (claim 1). Claim 6: Kukanskis indicates the catalyst removing liquid is alkaline (column 10, lines 50-60). Claim 8: ‘684 indicates that the substrate can have a base member of the adhesive material portion and a core member (protruding part) which is protruded from the base member and is made of the non-adhesive material portion (claim 1).

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,784,111 (hereinafter ‘111) in view of Kukanskis et al (US 4931148).
Claims 1, 7: the claims of ‘111 provide preparing a substrate having a platable material portion of SiN and a nonplatable material portion of SiO2, applying catalyst processing to apply catalyst selectively to the platable portion, and plating the platable portion (note claim 2) where from looking to the substrate (as allowed in MPEP 804 understand what is intended), it is understood that the catalyst application would include applying a liquid solution of catalyst, and the plating would include electroless plating by applying a plating liquid to the substrate, where the plating liquid can include DMAB reducing agent, as described in the specification (note column 5, lines 1-20 and column 9, line 10 through column 10, line 30 of the specification). This would give the same SiN and SiO2 portions as in claim 7.  The plating layer is understood to be a hard mask layer for etching (when looking to the specification to see what is intended by plating layer, note column 11, lines 5-10), and therefore to use for etching the substrate would be suggested, where the etching would provide a recess within the adhesive material portion, and how the plating layer mask would be removed after etching (note figures 6, 7, column 11, lines 5-15), where removing the mask plating layer would also be suggested after etching as a mask would no longer be needed.  As to providing a removing liquid that is a reducing agent containing liquid to remove catalyst from the non-adhesive portion while leaving catalyst on the adhesive portion, Kukanskis teaches a plating method (abstract, column 8, lines 20-35). The method includes preparing a substrate having a surface including an adhesive material portion made of a material to which a catalyst easily adheres (the material to which the catalyst remains adhered, as more adherent than to the other portion) (note exposed copper metal layer 120 portion before catalyst applied and/or insulating substrate 100, in figures 3-4, for example, note column 6, lines 60-68, column 7, line 35 through column 8, line 5) and a second non-adhesive material portion to which the catalyst is difficult to attach (the material to which the catalyst is removable in the process, where the non-adhesive portion would have a lower adhesive strength with catalyst than the adhesive portion) (note exposed resist layer portion 180 before catalyst applied, in figures 3-4, for example, note column 7, line 5 through column 8, line 5). Catalyst is imparted to the substrate by supplying a catalyst solution onto the substrate (figure 4, column 7, lines 40-50, column 8, lines 45-50).  The catalyst is removed from the non-adhesive material portion by supplying a catalyst removing liquid containing a reducing agent onto the substrate, while allowing the catalyst to be left on surface of the adhesive material portion (figures 3-4, column 10, lines 50-60, for example, column 7, line 50 through column 8, line 5, which prevents undesired metallization on areas not to be plated).  A plating layer is formed on the adhesive material portion by supplying a plating liquid onto the substrate (figures 3-4, column 8, lines 20-35, column 10, lines 60-65, claim 1, note immersing, so contact, in a metallizing solution or bath liquid).
Therefore, it would have been obvious to modify ‘111 to provide a reducing agent containing solution to the substrate as described by Kukanskis after catalyst application and before plating as a catalyst removal liquid in order to help prevent catalyst from remaining in undesired areas and prevent plating on undesired areas since ‘111 only wants to plate on adhesive areas, and Kukanskis indicates that providing a reducing agent containing solution for a catalyst removing liquid after catalyst application and before plating can help remove catalyst from undesired non-adhesive areas and leave in the desired adhesive areas.  As to the same reducing agent in the catalyst removing and electroless solutions, ‘111 indicates using DMAB in the electroless solution as reducing agent (as noted above) and Kukanskis indicates DMAB in the catalyst removing solution (column 10, lines 50-60) suggesting using DMAB in both solutions. As to rinsing after catalyst removal, ‘111 does not indicate providing any additional rinsing between catalyst application and plating (claim 2) and Kukanskis does not require the rinsing (claim 1). Claim 6: Kukanskis indicates the catalyst removing liquid is alkaline (column 10, lines 50-60). Claim 8: these features are noted by claim 3 of ‘111.

Claims 1 and 6-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of  U.S. Patent No. 11,230,767 (hereinafter ‘767)  in view of Kukanskis et al (US 4931148). 
Claims 1, 7: the claims of ‘767 provide preparing a substrate having a plateable material portion and a nonplatable material portion, applying catalyst processing to apply catalyst selectively to the plateable portion, and plating the plateable portion (note claim 1) where from looking to the substrate (as allowed in MPEP 804 understand what is intended and also claim 1 as to the SiO2), it is understood that the plateable portion can be SiN, the nonplateable portion can be SiO2, the catalyst application would include applying a liquid solution of catalyst, and the plating would include electroless plating by applying a plating liquid to the substrate, where the plating liquid can include DMAB reducing agent, as described in the specification (note 0033, 0049, 0062-0064 of the specification as filed). This would give the same SiN and SiO2 portions as in claim 7. It is also understood that looking to the specification as to what is meant by plating layer (as in claim 1) a hard mask layer for etching is taught, suggesting the use of the layer for etching a substrate (note column 10, lines 45-55), where the etching would provide a recess within the adhesive material portion, and how the plating layer mask would be removed after etching (note figures 6, 7, column 10, lines 45-60), where removing the mask plating layer would also be suggested after etching as a mask would no longer be needed.   As to providing a removing liquid that is a reducing agent containing liquid to remove catalyst from the non-adhesive portion while leaving catalyst on the adhesive portion, Kukanskis teaches a plating method (abstract, column 8, lines 20-35).  The method includes preparing a substrate having a surface including an adhesive material portion made of a material to which a catalyst easily adheres (the material to which the catalyst remains adhered, as more adherent than to the other portion, where the non-adhesive portion would have a lower adhesive strength with catalyst than the adhesive portion) (note exposed copper metal layer 120 portion before catalyst applied and/or insulating substrate 100, in figures 3-4, for example, note column 6, lines 60-68, column 7, line 35 through column 8, line 5) and a second non-adhesive material portion to which the catalyst is difficult to attach (the material to which the catalyst is removable in the process) (note exposed resist layer portion 180 before catalyst applied, in figures 3-4, for example, note column 7, line 5 through column 8, line 5). Catalyst is imparted to the substrate by supplying a catalyst solution onto the substrate (figure 4, column 7, lines 40-50, column 8, lines 45-50).  The catalyst is removed from the non-adhesive material portion by supplying a catalyst removing liquid containing a reducing agent onto the substrate, while allowing the catalyst to be left on surface of the adhesive material portion (figures 3-4, column 10, lines 50-60, for example, column 7, line 50 through column 8, line 5, which prevents undesired metallization on areas not to be plated).  A plating layer is formed on the adhesive material portion by supplying a plating liquid onto the substrate (figures 3-4, column 8, lines 20-35, column 10, lines 60-65, claim 1, note immersing, so contact, in a metallizing solution or bath liquid).
Therefore, it would have been obvious to modify ‘767 to provide a reducing agent containing solution to the substrate as described by Kukanskis after catalyst application and before plating as a catalyst removal liquid in order to help prevent catalyst from remaining in undesired areas and prevent plating on undesired areas since ‘767 only wants to plate on adhesive areas, and Kukanskis indicates that providing a reducing agent containing solution for a catalyst removing liquid after catalyst application and before plating can help remove catalyst from undesired non-adhesive areas and leave in the desired adhesive areas.  As to using the same reducing agent in the electroless and catalyst removing solutions, ‘767 indicates using DMAB in the electroless solution as reducing agent (as noted above) and Kukanskis indicates DMAB in the catalyst removing solution (column 10, lines 50-60) suggesting using DMAB for both solutions. As to rinsing after catalyst removal, ‘767 does not indicate providing any additional rinsing between catalyst application and plating (claim 1) and Kukanskis does not require this (claim 1). Claim 6: Kukanskis indicates the catalyst removing liquid is alkaline (column 10, lines 50-60). Claim 8: these features are noted by claim 3 of ‘767.

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,028,483 (hereinafter ’483) in view of Kukanskis et al (US 4931148).
Claims 1, 7: the claims of ‘932 provide preparing a substrate having a plateable material portion and a nonplatable material portion, applying catalyst processing to apply catalyst selectively to the plateable portion, and plating the plateable portion (note claim 1) where from looking to the substrate (as allowed in MPEP 804 understand what is intended), it is understood that the plateable portion can be SiN, the nonplateable portion can be SiO2, the catalyst application would include applying a liquid solution of catalyst, and the plating would include electroless plating by applying a plating liquid to the substrate, where the plating liquid can include DMAB reducing agent, as described in the specification (note 0033, 0051, 0066-0070 of the specification as filed). This would give the same SiN and SiO2 portions as in claim 7.  Further looking to the specification as to what is intended by plating layer, it is understood that this would be a hard mask layer for etching, and therefore it would be suggested that the substrate would be etched using the plating layer as a hard mask layer (note column 11, lines 40-50), where the etching would provide a recess within the adhesive material portion, and how the plating layer mask would be removed after etching (note figures 6, 7, column 11, lines 50-65), where removing the mask plating layer would also be suggested after etching as a mask would no longer be needed.   As to providing a removing liquid that is a reducing agent containing liquid to remove catalyst from the non-adhesive portion while leaving catalyst on the adhesive portion, Kukanskis teaches a plating method (abstract, column 8, lines 20-35).  The method includes preparing a substrate having a surface including an adhesive material portion made of a material to which a catalyst easily adheres (the material to which the catalyst remains adhered, as more adherent than to the other portion) (note exposed copper metal layer 120 portion before catalyst applied and/or insulating substrate 100, in figures 3-4, for example, note column 6, lines 60-68, column 7, line 35 through column 8, line 5) and a second non-adhesive material portion to which the catalyst is difficult to attach (the material to which the catalyst is removable in the process, where the non-adhesive portion would have a lower adhesive strength with catalyst than the adhesive portion) (note exposed resist layer portion 180 before catalyst applied, in figures 3-4, for example, note column 7, line 5 through column 8, line 5). Catalyst is imparted to the substrate by supplying a catalyst solution onto the substrate (figure 4, column 7, lines 40-50, column 8, lines 45-50).  The catalyst is removed from the non-adhesive material portion by supplying a catalyst removing liquid containing a reducing agent onto the substrate, while allowing the catalyst to be left on surface of the adhesive material portion (figures 3-4, column 10, lines 50-60, for example, column 7, line 50 through column 8, line 5, which prevents undesired metallization on areas not to be plated).  A plating layer is formed on the adhesive material portion by supplying a plating liquid onto the substrate (figures 3-4, column 8, lines 20-35, column 10, lines 60-65, claim 1, note immersing, so contact, in a metallizing solution or bath liquid).
Therefore, it would have been obvious to modify ‘483  to provide a reducing agent containing solution to the substrate as described by Kukanskis after catalyst application and before plating as a catalyst removal liquid in order to help prevent catalyst from remaining in undesired areas and prevent plating on undesired areas since ‘483 only wants to plate on adhesive areas, and Kukanskis indicates that providing a reducing agent containing solution for a catalyst removing liquid after catalyst application and before plating can help remove catalyst from undesired non-adhesive areas and leave in the desired adhesive areas.  As to the same reducing agent in the catalyst removing and electroless solutions, ‘483 indicates using DMAB in the electroless solution as reducing agent (as noted above) and Kukanskis indicates DMAB in the catalyst removing solution (column 10, lines 50-60), suggesting using DMAB in both solutions. As to rinsing after catalyst removal, ‘483 does not indicate providing any additional rinsing between catalyst application and plating (claim 1) and Kukanskis would not require this (claim 1). Claim 6: Kukanskis indicates the catalyst removing liquid is alkaline (column 10, lines 50-60). Claim 8: these features are noted by claim 4 of ‘483.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered. 
(A) Note the adjustments to the rejections above due to the amendments to the claims, with the new set of 35 USC 103 rejections using the primary reference of Kim and also using Yoshimizu, Kukananski and Milius and the removal of the other 35 USC 103 rejections, and also the adjustment to the double patenting rejections due to the amendments to the claims.
(B) As to the 35 USC 103 rejections, it is argued that in the rejection using Kukanskis as the primary reference, Kado does not provide the forming the recess within the adhesive material portion, etc.   The Examiner notes that this rejection has been withdrawn due to the amendments to the claims.  The new rejection using Kim as the primary reference discusses why the forming the recess within the adhesive material portion and the other claimed features would be provided.
Similarly as to the 35 USC 103 rejection using Huff as the primary reference, it is argued that Huff does not teach forming a recess within the adhesive material portion, etc.  The Examiner notes that this rejection has been withdrawn due to the amendments to the claims.  The new rejection using Kim as the primary reference discusses why the forming the recess within the adhesive material portion and the other claimed features would be provided.
As to the 35 USC 103 rejections using Iwashita or ‘055 or ‘056 or ‘057 as the primary references, these have been withdrawn due to the filing of the certified translation of the priority document and the statements under 35 USC 102(b)(2)(C).
(C) As to the double patenting rejections, it is argued that the claims of the cited patents and additional references fail to disclose the limitations of amended claim 1.  The Examiner has reviewed these arguments, however, all features of amended claim 1 are suggested in the rejections as provided above, which have been adjusted due to the amendments to the claims. Each of the rejections above indicates why all features claimed would be provided, and that position is maintained here. Therefore, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718